ACCEPTED
                                                                                                 05-15-01532-CR
                                                                                      FIFTH COURT OF APPEALS
                                                                                                 DALLAS, TEXAS
                                                                                           12/28/2015 2:55:43 PM
                                                                                                      LISA MATZ
                                                                                                          CLERK

                                    NO. 05-15-01532-CR

JERMEL LEWIS                                §      IN THE COURT OF APPEALS
                                                                          FILED IN
                                            §                      5th COURT OF APPEALS
VS.                                         §                           DALLAS, TEXAS
                                                   FIFTH DISTRICT OF TEXAS
                                            §                      12/28/2015 2:55:43 PM
THE STATE OF TEXAS                          §      AT DALLAS, TEXAS       LISA MATZ
                                                                            Clerk
                                DOCKETING STATEMENT

TO THE HONORABLE JUDGE OF SAID COURT:

       Pursuant to Tex. R. App. Proc. 32.2, Appellant, JERMEL LEWIS, hereby files this, his

docketing statment.

       a.     Appellant, JERMEL LEWIS, is represented by counsel as follows:

              TIFANEE BAKER
              Attorney at Law
              306 East Randol Mill Rd #160
              Arlington, Texas 76011
              SBN 24063565
              Phone 214-935-1439
              Fax 214-935-1439

       b.     The Written Notice of Appeal was filed with the Dallas County Clerk on
              November 18, 2015.

       c.     Peggy Hoffman
              Presiding Judge, County Criminal Court 9
              Dallas County, Texas.

       d.     Sentence was imposed on October 20, 2015.

       e.     A Motion for New Trial was filed on November 18, 2015.

       f.     Appellant was charged with False Report PO. The date said violation was alleged
              to occur was on or about January 17, 2014.

       g.     Defendant/Appellant, JERMEL LEWIS, entered a plea of not guilty.

       h.     Appellant’s case was tried before the Court.

       i.     Appellant was assessed a punishment of one hundred twenty (120) days
              confinement probated for twelve (12) months and a one thousand dollar ($1000)
              fine.

       j.     This appeal is for matters occurring during trial.

       k.     The appeal does not involve the validity of a statute, ordinance, or rule.

       l.     A reporter’s record will be requested by Appellant.

       m.     The Court Reporter is Sandra Moreland, Official Court Reporter for the County
              Criminal Court No. 9 of Dallas County, Texas.

       n.     Appellant was not found to be indigent prior to Counsel’s appointment as counsel.


                                             Respectfully submitted,


                                                   Tifanee Baker
                                             TIFANEE BAKER
                                             Attorney at Law
                                             306 East Randol Mill
                                             Arlington, Texas 76011
                                             SBN 24063565
                                             Phone 214-935-1439
                                             Fax 214-935-1439
                                             Attorney for Appellant

                                 CERTIFICATE OF SERVICE

       I, TIFANEE BAKER, hereby certify that a true and correct copy of the above and
foregoing has been mailed to Susan Hawk, Dallas County District Attorney, 133 N. Riverfront
Blvd., LB 19, Dallas, Texas, 75207.

       Dated: December 28, 2015

                                                                     Tifanee Baker
                                                                   __________________________
                                                                   TIFANEE BAKER